Citation Nr: 0532487	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-14 053	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for lumbar fracture as 
secondary to 
service-connected grand mal seizure disorder.  

2.  Entitlement to an increased rating for status post 
fracture of T8, compression type, rated 10 percent disabling 
prior to September 26, 2003.

3.  Entitlement to an increased rating for status post 
fracture of T8, compression type, rated 20 percent disabling 
from September 26, 2003.

4.  Entitlement to an increased (compensable) rating for 
somatic dysfunction of the thoracic and cervical spine area. 

5.  Entitlement to an increased rating for grand mal seizure 
disorder, currently evaluated as 40 percent disabling.  

6.  Entitlement to service connection for depression as 
secondary to the 
service-connected grand mal seizure disorder.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to March 
1976.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Buffalo, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).

For consistency and economy, the Board employs the term 
"thoracic spine disability" and "cervical spine 
disability" to represent the service-connected status post 
fracture of T8, compression type, and service-connected 
somatic dysfunction of the thoracic and cervical spine area, 
respectively.  

Procedural history 

In a September 1976 rating decision, the RO granted service 
connection for thoracic spine disability and seizure 
disorder, evaluated as zero percent and 60 percent disabling, 
respectively.  In February 1977, service connection was 
awarded for cervical spine disability and a zero percent 
evaluation was assigned.  

In September 1979, following a temporary total disability 
rating based on a period of convalescence, see 38 C.F.R. 
§ 4.30 ("paragraph 30"), the rating for the seizure 
disorder was decreased to 30 percent.  In January 1983, the 
rating was increased to 40 percent.  

In March 1999, the disability rating for thoracic spine 
disability was increased to 10 percent.  

In an April 2000 rating decision, the RO denied service 
connection for lumbar fracture as secondary to service-
connected grand mal seizure disorder and entitlement to TDIU.  
The veteran perfected an appeal of that decision.  He also 
subsequently perfected an appeal of a June 2002 rating 
decision that denied a rating higher than zero percent for 
his cervical spine disability; a rating higher than 
10 percent for his thoracic spine disability; a rating higher 
than 40 percent for his seizure disorder; and service 
connection for depression as secondary to his 
service-connected grand mal seizure disorder.  

In October 2004, the RO increased the disability rating for 
thoracic spine disability to 20 percent, effective September 
26, 2003.  The veteran has not indicated that he is satisfied 
with the currently assigned 20 percent disability rating.  
Consequently, the issue of entitlement to a disability 
evaluation in excess of 20 percent for thoracic spine 
disability remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].

The claims for a rating higher than 40 percent for the grand 
mal seizure disorder, for service connection for depression 
secondary to this service-connected disability, and for a 
TDIU are being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.



Issue not on appeal

As noted above, the RO, in a March 1999 rating decision, 
increased the disability rating for thoracic spine disability 
to 10 percent.  In May 1999, in response, the veteran filed a 
notice of disagreement (NOD) as to the effective date for the 
10 percent rating, October 10, 1997.  A statement of the case 
(SOC) was issued in July 1999.  But he failed to perfect an 
appeal to the Board concerning this additional issue by 
filing a timely substantive appeal (a VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2005).  So that additional claim 
is not currently before the Board.


FINDINGS OF FACT

1.  The competent medical evidence indicates the veteran's 
lumbar fracture is related to his service-connected grand mal 
seizure disorder.  

2.  Prior to September 26, 2003, the veteran's thoracic spine 
disability was manifested by moderate limitation of motion 
and demonstrable deformity at the T7 vertebral body.  

3.  Since September 26, 2003, the veteran's thoracic spine 
disability has been manifested by forward flexion to 35 
degrees with functional loss due to weakness, fatigability, 
incoordination and pain on movement; these symptoms 
approximate forward flexion of the thoracolumbar spine to 30 
degrees or less.  

4.  The veteran's cervical spine disability is manifested by 
limitation of motion, including forward flexion to 20 
degrees, with functional loss due to weakness, fatigability, 
incoordination and pain on movement; these symptoms 
approximate severe limitation of motion and/or forward 
flexion of the cervical spine to 15 degrees or less.  




CONCLUSIONS OF LAW

1.  The veteran's lumbar fracture is proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. § 
5107 (West 2002), 38 C.F.R. § 3.310 (2005).

2.  Prior to September 26, 2003, the schedular criteria for a 
20 percent rating for thoracic spine disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5291 (prior to September 26, 2003).

3.  From September 26, 2003, the schedular criteria for a 40 
percent rating for thoracic spine disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (from September 26, 2003).

4.  The schedular criteria for a 30 percent rating for 
cervical spine disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (from September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) (VCAA) [codified as amended 
at 38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the May 2000 and November 2002 SOCs and the April 
2001, August 2002, October 2004, and March 2005 Supplemental 
Statements of the Case (SSOCs) of the pertinent laws and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, letters were sent to the veteran in April 
2001 and December 2003, with copies to his representative, 
that was specifically intended to address the requirements of 
the VCAA.  The December 2003 letter enumerated what the 
evidence must show to establish service connection on a 
secondary basis - namely, evidence of a current disability 
and relationship between the current disability and the 
service-connected condition.  In addition, the veteran was 
advised that to establish entitlement to an increased rating, 
the evidence must show that the service-connected disability 
has gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the April 
2001 VA letter, the veteran was advised that VA "will make 
reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies. [   ] We will also assist you by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."  
See the April 19, 2001 letter, page 1.  In the December 2003 
VCAA letter, the RO notified the veteran that VA was 
responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the December 11, 2003 letter, page 4.  
The RO also informed the appellant that VA will make 
reasonable efforts to get "Relevant records not held by any 
Federal Agency.  This may include medical records from State 
or local governments, private doctors and hospitals, or 
current or former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, the April 2001 and December 2003 VCAA letters 
advised the veteran to give the RO enough information about 
relevant records so the RO could request them from the agency 
or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, both letters informed the 
veteran: "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of Federal department or agency."  This satisfies the 
regulation, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his 
claims, not merely that requested by the RO.

The Board therefore finds that the April 2001 and December 
2003 letters, the May 2000 and November 2002 SOCs, and the 
April 2001, August 2002, October 2004, and March 2005 SSOCs 
properly notified the veteran of the information and medical 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and properly indicated which 
information and evidence is to be provided by the veteran and 
which VA would attempt to obtain on his behalf.  

One final comment regarding notice is in order.  The Board 
notes that the veteran was initially provided notice of the 
VCAA in April 2001 and December 2003, following the initial 
adjudication of these claims in April 2000 and June 2002.   
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of the issue by the RO.   
While that was not done in this particular case, the Board 
notes that the Court since has withdrawn its decision in 
Pelegrini I and issued Pelegrini II to replace it.   See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).   In 
Pelegrini II, the Court clarified that - in these 
situations, where VCAA notice was not issued prior to the RO 
decision in question - VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision never occurred.   Rather, VA need 
only ensure the veteran receives or since has received 
content-complying notice such that he is not prejudiced.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  Neither the 
veteran nor his representative has contended that he was in 
any way prejudiced by the timing of the VCAA notice.  In 
Mayfield, the timing-of-notice error was found to be 
sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  In this case, the claims were 
readjudicated after the veteran was accorded ample 
opportunity to respond to the VCAA notices.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA medical records and reports of VA examinations.  

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  In his December 2002 substantive 
appeal (VA Form 9), the veteran declined the opportunity to 
testify at a personal hearing.  In April 2005, the veteran 
submitted correspondence indicating his desire to waive the 
60-day waiting period on the SSOC and have the claims 
forwarded directly to the Board. 

Accordingly, the Board will proceed to decisions on the 
merits.



1.  Entitlement to service connection for lumbar fracture as 
secondary to service-connected grand mal seizure disorder.  

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be: (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The veteran is seeking entitlement to service connection for 
lumbar fracture as secondary to his service-connected grand 
mal seizure disorder.  

As discussed above, in order to prevail on the issue of 
entitlement to secondary service connection, the following 
analysis applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, supra.

With respect to element (1), current disability, an April 
1996 VA X-ray noted an old compression deformity involving 
the superior endplate of L2, while a January 2004 VA 
examination resulted in a diagnosis of degenerative 
intervertebral disc disease of the lumbar spine.  Element (2) 
is also satisfied.  Service connection is in effect for grand 
mal seizure disorder.  



Moving to crucial element (3), medical nexus, the Board notes 
that the evidence of record includes a November 2004 report 
of telephone contact with the veteran's service officer 
wherein Dr. A.B., the lead neurologist at the VA Medical 
Center in Syracuse, New York, opines that the veteran's 
spinal fractures were related to his seizure disorder.  Dr. 
A.B. described the relationship as follows:

The [veteran] has been treated for many 
years with Dilantin.  This causes 
metabolic bone disease which results in 
weak, fracture-prone bones.  Thus, some 
patients who have been on long-term 
Dilantin therapy are predisposed to 
fractures.  In addition, seizures can 
cause a person to fall (including falling 
out of bed), resulting in injury and 
potentially fractures.  Moreover, in some 
patients (sometimes even those whose 
bones are not osteoporotic) contraction 
of paraspinal muscles during seizures 
causes spinal compression fractures (of 
which the [veteran] has several).  
Finally, the [veteran] has no other 
condition I know of that would predispose 
him to fractures.  Therefore, the 
likelihood that any of the [veteran's] 
fractures and related pain are related to 
his seizure disorder (through taking 
Dilantin chronically and having seizures 
cause injuries) is quite high.  

Dr. A.B. went on to note that while the relationship had 
never been explained in detail previous documentation in the 
veteran's medical file had alluded to it.  

Upon review, the Board notes that the medical evidence 
reflects that the veteran has been on long-term, since at 
least 1976, Dilantin therapy for control of seizures.  For 
this reason, the Board places great weight on the Dr. A.B.'s 
opinion.  In addition, Dr. A.B. pointed to other documents in 
the file which inferred a relationship between the veteran's 
fractures and his seizure disorder.  Element (3), medical 
nexus, accordingly has been met.  

Therefore, for the reasons explained above, the veteran has 
met the criteria required for the establishment of service 
connection of residuals of a lumbar fracture as secondary to 
service-connected grand mal seizure disorder.  

Increased Rating Claims

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).



Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The Board notes that it may not consider assignment of 
additional compensation for functional loss of use if the 
veteran is in receipt of the maximum schedular rating for 
limitation of motion.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Rating spine disabilities 

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC. 3-2000 
(April 10, 2000).

Both the former and present regulations have been addressed 
at the RO level.  The RO provided the veteran with the new 
regulatory criteria in the October 2004 SSOC.  The veteran 
through his representative subsequently submitted a brief to 
the Board.  There is thus no prejudice for the Board to 
consider these claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Specific rating criteria will be addressed below.

2.  Entitlement to an increased rating for status post 
fracture of T8, compression type, rated 10 percent disabling 
prior to September 26, 2003.

3.  Entitlement to an increased rating for status post 
fracture of T8, compression type, rated 20 percent disabling 
from September 26, 2003.

Specific rating criteria

(i) The former schedular criteria

Prior to September 26, 2003, the veteran's thoracic spine 
disability was rated as 10 percent disabling under the former 
Diagnostic Codes 5285-5291 [residuals of vertebra fracture 
and limitation of motion of the thoracic spine].  



Under Diagnostic Code 5285 for residuals of vertebral 
fracture, a 100 percent evaluation is warranted where there 
is cord involvement and the claimant is bedridden or requires 
long leg braces.  A 60 percent evaluation is warranted where 
there is no cord involvement and there is abnormal mobility 
requiring a neck brace (jury mast).  In other cases, the 
residuals are rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (prior to September 26, 2003).

Diagnostic Code 5291 provides a maximum 10 percent rating for 
moderate and severe limitation of motion of the dorsal spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (prior to September 
26, 2003).

(ii) The current schedular criteria

Under the current schedular criteria, the thoracolumbar spine 
is rated as a single entity, rather than separate ratings 
being assigned for the thoracic spine and the lumbar spine.  
A separate rating is still assigned for the cervical spine.  

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective from 
September 26, 2003).

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.  
Id.



Analysis

(i) Higher than 10 percent prior to September 26, 2003

Prior to September 26, 2003, the thoracic spine disability 
was rated as 10 percent disabling under former Diagnostic 
Codes 5285-5291.  This was the maximum schedular rating 
available under former Diagnostic Code 5291.  

Under former Diagnostic Code 5285, an additional 10 percent 
rating was added for residuals of a fracture of the vertebra 
with demonstrable deformity of the vertebral body.  In this 
case, the record does establish evidence of deformity of the 
vertebral body.  An April 2001 VA examination included X-rays 
showing a mild compression deformity at T7 consistent with an 
old fracture.  Therefore, the veteran is entitled to an 
additional rating of 10 percent for demonstrable deformity of 
the T7 vertebral body.  Accordingly, the Board finds that a 
20 percent rating is warranted for the period prior to 
September 26, 2003.  There is, however, no medical evidence 
showing abnormal mobility of the thoracic spine that requires 
the veteran to wear a neck brace or jury mast.  Therefore, 
the veteran is not entitled to a rating in excess of 20 
percent under the former Diagnostic Code 5285.

The Board further notes that where, as here, the veteran is 
already receiving the maximum disability rating for 
limitation of motion [under Diagnostic Code 5291], 
consideration of the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) is not required.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).



(ii) Higher than 20 percent from September 26, 2003

The Board will next consider whether the veteran is entitled 
to a rating in excess of 20 percent since September 26, 2003. 

Under the new criteria, a 40 percent disability rating 
requires forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  The January 2004 showed that the 
veteran was able to forward flex his back to 35 degrees.  By 
itself, such a finding is not sufficient for assignment of a 
40 percent rating.  The Board notes, however, that 38 C.F.R. 
§§ 4.40 and 4.45 (2003) and DeLuca v. Brown, 8 Vet. App. 202 
(1995), require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  In this case, the 
January 2004 VA examiner stated that painful symptoms will 
require the veteran "to expend extra energy in completing 
tasks, and hence, will lead to early fatigue, weakened 
movements, and ultimately to a loss of coordination."  Given 
the examiner's assessment, the Board finds that a 40 percent 
rating under the new criteria is warranted.  That is, when 
considering functional loss due to pain, forward flexion of 
the thoracolumbar spine approximates 30 degrees or less.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (from September 
26, 3003).

To warrant a higher rating, 50 percent, the evidence must 
show unfavorable ankylosis of the entire thoracolumbar spine.  
The Board notes that ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the veteran is able to move his back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.



4.  Entitlement to an increased (compensable) rating for 
somatic dysfunction of the thoracic and cervical spine area. 

Specific rating criteria

(i) The former schedular criteria

The veteran's cervical spine disability is evaluated as zero 
percent disabling under the former Diagnostic Code 5290 
[limitation of motion of the cervical spine].  See 38 C.F.R. 
§ 4.31 (2005) (regarding zero percent evaluations). 

Under this code, slight limitation of motion of the cervical 
spine warrants a 10 percent rating, moderate limitation of 
motion warrants a 20 percent rating and severe limitation of 
motion warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (prior to September 26, 2003).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2005).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.

(ii) The current schedular criteria

The current rating criteria for the spine have been set forth 
above and will not be repeated. 



Analysis

(i) The former schedular criteria

As noted above, the word "severe" is not defined in the VA 
Schedule for Rating Disabilities.  Rather, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  Although the criteria under Diagnostic Code 
5290 were less defined and numerical ranges of motion were 
not provided in the prior rating criteria, guidance can be 
obtained from the amended regulations which indicate that 
normal range of motion of the cervical spine is as follows: 
forward flexion to 45 degrees; extension to 45 degrees; right 
and left lateral flexion to 45 degrees, and right and left 
rotation to 80 degrees.  

On VA examination in August 2001, range of motion of the 
cervical spine was flexion to 30 degrees, extension to 15 
degrees, right and left lateral flexion to 15 degrees, and 
right and left rotation to 20 degrees.  On VA examination in 
January 2004, the veteran was able to forward flexion his 
neck to 20 degrees, backward extend to 20 degrees, lateral 
flex to 20 degrees in each direction, and rotate to 20 
degrees in each direction.  The Board notes that, except for 
the August 2001 forward flexion, these measurements represent 
less than half of what is expected; rotation is a quarter of 
what is expected.  The examination also noted that the 
veteran had great difficulty moving from side to side and 
disrobing.  When factoring in the weakness, excess 
fatigability, incoordination, and pain no movement noted by 
the January 2004 VA examiner, the Board concludes that the 
findings are reflective of severe limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As such, a 30 percent rating under the 
former Diagnostic Code 5290 is warranted.  



(ii) The current schedular criteria

The Board finds that the criteria for a 30 percent rating 
under the current rating criteria have also been met.  Under 
the new criteria, a 30 percent rating is assigned when 
forward flexion of the cervical spine is to 15 degrees or 
less.  As noted above the January 2004 VA examination showed 
forward flexion to 20 degrees.  While technically not 15 
degrees or less, the Board feels that when, as above, 
consideration is given to additional functional impairment 
due to pain the criteria for a 30 percent rating are clearly 
met.  

The Board finds, however, that a higher rating under the new 
criteria is not warranted.  A 40 percent rating requires 
unfavorable ankylosis of the entire cervical spine.  Such has 
not been shown in this case.  The fact that the veteran can 
move his neck joint means that it is not immobile.  


ORDER

Service connection for lumbar fracture as secondary to the 
service-connected grand mal seizure disorder is granted.  

A 20 percent rating for status post fracture of T8, 
compression type, prior to September 26, 2003 is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  

A 40 percent rating for status post fracture of T8, 
compression type, prior to September 26, 2003 is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  

A 30 percent rating for somatic dysfunction of the thoracic 
and cervical spine area is granted, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.  


REMAND

Reasons for remand

5.  Entitlement to an increased disability rating for grand 
mal seizure disorder, currently evaluated as 40 percent 
disabling.  

The veteran contends that his service-connected grand mal 
seizure disorder warrants a higher disability evaluation.  

The rating code in effect for rating seizures is contained in 
38 C.F.R. § 4.124a, Diagnostic Code 8910 (2005).  Under this 
code, assignment of a 40 percent rating is warranted when 
there is at least 1 major seizure in the last 6 months or 2 
in the last year; or averaging at least 5 to 8 minor seizures 
weekly.  Assignment of a 60 percent rating is warranted when 
there is an average of at least 1 major seizure in 4 months 
over the last year; or 9 to 10 minor seizures per week.  
Assignment of an 80 percent rating is warranted when there is 
an average of at least 1 major seizure in 3 months over the 
last year; or more than 10 minor seizures weekly.  Assignment 
of a 100 percent rating is warranted when there is an average 
of at least one major seizure per month over the last year.

During a January 2004 VA examination, the most recent of 
record, the veteran reported that his seizures occurred only 
when he slept and that he averaged 6-8 seizures a month.  He 
was currently taking Depakote and Topamax.  A VA outpatient 
treatment record shows that, when seen in November 2004, he 
reported that he experienced 0-15 seizures a month and that 
they were less frequent and milder when he was on his 
medications.  

Given the discrepancy in the reported frequency of the 
veteran's seizure activity, the Board feels that a 
comprehensive examination (including, if deemed necessary, a 
period of observation and evaluation in a VA hospital) is 
necessary to properly evaluate the severity of the service-
connected seizure disorder.  



6.  Entitlement to service connection for depression as 
secondary to 
service-connected grand mal seizure disorder.  

VA examination 

The veteran seeks service connection for depression as 
secondary to the 
service-connected grand mal seizure disorder.  

As noted above, service connection may be established for 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 3.310.  
However, service connection may also be granted for 
nonservice-connected disability "when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation."  Allen v. Brown, 7 Vet. 
App. 439 (1995).  In Allen, the Court held that a veteran is 
entitled to service connection for an increment in severity 
of a nonservice-connected disability attributable to a 
service-connected disability.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

With respect to element (1), the record contains evidence 
showing the veteran has been diagnosed with depression.  
Wallin element (2) has also been met because service 
connection is in effect for grand mal seizure disorder.  



The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  Based on the 
record, the Board feels that in order to decide the service 
connection claim for depression a medical nexus opinion must 
be provided.  The Board observes the veteran has not been 
afforded a VA examination in conjunction with this claim.  

The Board is aware that the record contains diagnoses of 
"mood disorder secondary to seizure disorder."  See, for 
example, VA progress note dated November 16, 2004.  However, 
these diagnoses were provided by a VA social worker, rather 
than a psychiatrist.  

7.  Entitlement to a TDIU.

In view of the Board's favorable decisions above, and because 
the issues pertaining to an increased rating for grand mal 
seizure disorder and service connection for depression are 
being remanded, a decision as to the veteran's claim of 
entitlement to a TDIU would be premature.  Action on this 
issue is deferred pending resolution of the other matters 
referred to herein.



Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:


1.  Schedule the veteran for a VA 
neurological examination to obtain a 
medical opinion concerning the current 
severity of his service-connected grand 
mal seizure disorder.  The claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The examiner must 
opine as to whether the veteran's grand 
mal seizure disorder is manifested by:  
(i) at least 1 major seizure in the last 
6 months or 2 in the last year, or 
averaging at least 5 to 8 minor seizures 
weekly; (ii) averaging at least 1 major 
seizure in 4 months over the last year or 
9-10 minor seizures per week; (iii) 
averaging at least 1 major seizure in 3 
months over the last year or more than 
10 minor seizures weekly; or (iv) at 
least 1 major seizure per month over the 
last year.  If deemed necessary by the 
examiner to make these important 
determinations, the examination should 
include a period of observation so that 
at least one episode of the veteran's 
seizure disorder may be witnessed 
and described by a medical professional.  



2.  Also schedule the veteran for a VA 
psychiatric examination to determine the 
etiology of any psychiatric disorder 
found.  The claims folder and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to the examination.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  The examiner should express an 
opinion as to whether any 
psychiatric disorder found is at least as 
likely as not (i.e., 50 percent or 
greater probability) caused by the 
service-connected grand mal seizure 
disorder.  If the examiner concludes 
there is no casual connection, it should 
be indicated whether there has been any 
permanent aggravation of the psychiatric 
disorder as a result of the service-
connected grand mal seizure disorder, and 
if so, specify the degree of aggravation.  
[Allen].  In regard to aggravation, a 
distinction should be drawn between any 
temporary exacerbation of symptoms as 
opposed to an increase in the level of 
disability beyond natural progression.

3.  Then readjudicate the claims for a 
higher rating for the grand mal seizure 
disorder, for service connection for 
depression secondary to it, and for a 
TDIU in light of the additional evidence 
obtained.  Also document extraschedular 
consideration pursuant to both 
38 C.F.R. §§ 3.321 and 4.16 (2005).  If 
these claims are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.



Thereafter, these claims should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted concerning these claims.  No action is 
required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


